DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 03/05/2021 have been reviewed and accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher R. Lipp (Reg. No. 41,157) on 07/15/2022.
The application has been amended as follows: 

In the Claims:  
1.(Currently Amended)	A display device comprising:
a display;
a memory storing at least one instruction;
a communicator configured to communicate with a mobile device via at least one wireless network comprising a Bluetooth low energy (BLE) communication network; and
a controller comprising at least one processor configured to execute the at least one instruction to: 
control identification information of a registered mobile device to be respectively stored in both the memory and a dedicated memory for the communicator that is different from the memory; 
; 
in response to an OS of the registered mobile device being a first OS, control the communicator to be in a state in which the communicator waits to receive a signal transmitted from the mobile device, to obtain BLE identification information; 
in response to an OS of the registered mobile device being a second OS different from the first OS, control the communicator to: transmit, a first signal for requesting transmission of the BLE identification information to the mobile device, and to be in a state in which the communicator waits to receive a signal transmitted from the mobile device in response to the first signal, to obtain the BLE identification ; and  
in response to the BLE identification information being obtained by the communicator while the display device operates in a normal mode in which a service for displaying a screen image on the display is being executed, determine whether to maintain the executing of the service based on whether the identification information corresponding to the BLE identification information is stored in the memory. 

4. (Currently Amended)	The display device of claim 2, wherein the OS of the registered mobile device is the first OS, and
the at least one processor is further configured to execute the at least one instruction to control the communicator to be in a state in which the communicator performs a scanning operation 

5. (Currently Amended)	The display device of claim 2, wherein the OS of the registered mobile device is the second OS, and
the at least one processor is further configured to execute the at least one instruction to: 
control the communicator to transmit, at a second time intervals, a first iBeacon signal as the first signal to the mobile device, and to perform a scanning operation by checking reception of a second iBeacon signal including the BLE identification information, triggered by the first iBeacon signal.  

6. (Currently Amended)	The display device of claim 1, wherein the communicator is further configured to:
in response to the BLE identification information being obtained by the communicator while the display device operates in a sleep mode, the identification information corresponding to the BLE identification information obtained by a scanning operation is stored in the dedicated memory for the communicator.  

10. (New)	A method for operating a display device comprising a communicator configured to communicate with a mobile device via at least one wireless network comprising a Bluetooth low energy (BLE) communication network, and a controller, the method comprising:
controlling, by the controller, identification information of a registered mobile device to be respectively stored in both the memory and a dedicated memory for the communicator that is different from the memory; 
setting a scheme to obtain BLE identification information for identifying the mobile device, according to a type of operating system (OS) of the registered mobile device; 
in response to an OS of the registered mobile device being a first OS, controlling the communicator to be in a state in which the communicator waits to receive a signal transmitted from the mobile device, to obtain BLE identification information; 
in response to an OS of the registered mobile device being a second OS different from the first OS, controlling the communicator to: transmit, a first signal for requesting transmission of the BLE identification information to the mobile device, and to be in a state in which the communicator waits to receive a signal transmitted from the mobile device in response to the first signal, to obtain the BLE identification information; and
in response to the BLE identification information being obtained by the communicator while the display device operates in a normal mode in which a service for displaying a screen image on the display is being executed, determining whether to maintain the executing of the service based on whether the identification information corresponding to the BLE identification information is stored in the memory. 

11. (New)	The method of claim 10, wherein the first OS is an Android OS and the second OS is an iOS. 

12. (New)	The method of claim 11, wherein the OS of the registered mobile device is the first OS, and
the method further comprises:
controlling the communicator to perform a scanning operation by periodically checking reception of the signal including the BLE identification information at a first time intervals.

13. (New)	The method of claim 11, wherein the OS of the registered mobile device is the first OS, and
the method further comprises:
controlling the communicator to be in a state in which the communicator performs a scanning operation to obtain the BLE identification information transmitted from the mobile device. 

14. (New)	The method of claim 11, wherein the OS of the registered mobile device is the second OS, and
the method further comprises:
controlling the communicator to transmit, at a second time intervals, a first iBeacon signal as the first signal to the mobile device, and to perform a scanning operation by checking reception of a second iBeacon signal including the BLE identification information, triggered by the first iBeacon signal.  

15. (New)	The method of claim 10, wherein the method further comprises:
in response to the BLE identification information being obtained by the communicator while the display device operates in a sleep mode, determining, by the communicator, whether to wake up the controller based on whether the identification information corresponding to the BLE identification information obtained by a scanning operation is stored in the dedicated memory for the communicator.  

16. (New)      The method of claim 15, wherein the method further comprises:
waking up, by the communicator, the controller based on the identification information corresponding to the BLE identification information being present in the dedicated memory.

17. (New)	The method of claim 15, wherein the method further comprises:
maintaining, by the communicator, the sleep mode of the controller based on the identification information corresponding to the BLE identification information not being present in the dedicated memory.

18. (New)	The method of claim 10, wherein the BLE identification information comprises a BLE media access control (MAC) address of the mobile device or a random address of the mobile device, the random address being convertible to the BLE MAC address by using an Identity Resolving Key (IRK).

				    (End of Amendment)

				  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lee discloses a display device (paragraphs 3, 17 and 46, “portable terminal’. Paragraph 3 is located right below the subtitle, “Detailed description of the invention”) comprising: a display (paragraphs 17 and 46, “display unit”); a memory storing at least one instruction (paragraphs 17 and 46, “memory unit”, where memory devices inherently store instructions); a communicator configured to communicate with a mobile device via at least one wireless network comprising a Bluetooth low energy (BLE) communication network (paragraph 17, “communication unit for searching for a Bluetooth Low Energy (BLE) device”); and a controller comprising at least one processor (where mobile devices inherently comprise at least a processor) configured to execute the at least one instruction (paragraphs 17 and 46, “a control unit for receiving a selection for the BLE device from the BLE device list...a control unit for mapping attribute information...to be stored in a memory”) to: control identification information of a registered mobile device to be respectively stored in both the memory and a dedicated memory for the communicator that is different from the memory (paragraphs 41- 43 and 119, “the BLE device broadcasts the identification information.... Advertising packet...” and “receive identification information of the advertising packet from the peripheral BLE device regardless of the request of the user”, where based in BLE protocols, BLE devices announce their “presence” by using “advertising packets”);
Kim discloses where in response to the BLE identification information being obtained by the communicator while the display device operates in a normal mode in which a service for displaying a screen image on the display is being executed (paragraphs 44-47, “the display device...determines whether the user terminal device 100 is within the predetermined distance...the display device 200 transmits content which is currently being displayed...to the terminal device 100...Then the display device 200 converts a mode into a power saving mode control signal...”).
However, Lee and Kim fail to disclose all the particular details that read, set a scheme to obtain BLE identification information for identifying the mobile device, according to a type of operating system (OS) of the registered mobile device;
 in response to an OS of the registered mobile device being a first OS, control the communicator to be in a state in which the communicator waits to receive a signal transmitted from the mobile device, to obtain BLE identification; 
in response to an OS of the registered mobile device being a second OS different from the first OS, control the communicator to: transmit, a first signal for requesting transmission of the BLE identification information to the mobile device, and to be in a state in which the communicator waits to receive a signal transmitted from the mobile device in response to the first signal, to obtain the BLE identification information, determine whether to maintain the executing of the service based on whether the identification information corresponding to the BLE identification information is stored in the memory.
Regarding claim 10, Lee discloses a method for operating a display device (page 2, paragraph 2, “method for…” and paragraphs 17 and 46, “display unit”) comprising a communicator configured to communicate with a mobile device via at least one wireless network comprising a Bluetooth low energy (BLE) communication network (paragraph 17, “communication unit for searching for a Bluetooth Low Energy (BLE) device”), and a controller (where mobile devices inherently comprise at least a processor), the method comprising:
controlling, by the controller, identification information of a registered mobile device to be respectively stored in both the memory and a dedicated memory for the communicator that is different from the memory (paragraphs 41- 43 and 119, “the BLE device broadcasts the identification information.... Advertising packet...” and “receive identification information of the advertising packet from the peripheral BLE device regardless of the request of the user”, where based in BLE protocols, BLE devices announce their “presence” by using “advertising packets”); 
Kim discloses in response to the BLE identification information being obtained by the communicator while the display device operates in a normal mode in which a service for displaying a screen image on the display is being executed (paragraphs 44-47, “the display device...determines whether the user terminal device 100 is within the predetermined distance...the display device 200 transmits content which is currently being displayed...to the terminal device 100...Then the display device 200 converts a mode into a power saving mode control signal...”).
However, Lee and Kim fail to disclose all the particular details that read, setting a scheme to obtain BLE identification information for identifying the mobile device, according to a type of operating system (OS) of the registered mobile device; 
in response to an OS of the registered mobile device being a first OS, controlling the communicator to be in a state in which the communicator waits to receive a signal transmitted from the mobile device, to obtain BLE identification information; 
in response to an OS of the registered mobile device being a second OS different from the first OS, controlling the communicator to: transmit, a first signal for requesting transmission of the BLE identification information to the mobile device, and to be in a state in which the communicator waits to receive a signal transmitted from the mobile device in response to the first signal, to obtain the BLE identification information; and
determining whether to maintain the executing of the service based on whether the identification information corresponding to the BLE identification information is stored in the memory. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claims 1-18 are allowed.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
07/16/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649